18-2397
     Singh v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A208 198 816
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            SUSAN L. CARNEY,
 8            MICHAEL H. PARK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   AMANDEEP SINGH, AKA AMAN THAPA,
14            Petitioner,
15
16                   v.                                          18-2397
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jaspreet Singh, Esq., Jackson
24                                    Heights, NY.
25
26   FOR RESPONDENT:                  Ethan P. Davis, Acting Assistant
27                                    Attorney General; Leslie McKay,
28                                    Senior Litigation Counsel, Siu P.
29                                    Wong, Trial Attorney, Office of
30                                    Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Amandeep Singh, a native and citizen of India,

 6   seeks review of a July 19, 2018, decision of the BIA affirming

 7   a July 26, 2017, decision of an Immigration Judge (“IJ”)

8    denying asylum, withholding of removal, and relief under the

9    Convention Against Torture (“CAT”).    In re Amandeep Singh,

10   No. A208 198 816 (B.I.A. July 19, 2018), aff’g No. A208 198

11   816 (Immig. Ct. N.Y. City July 26, 2017).      We assume the

12   parties’ familiarity with the underlying facts and procedural

13   history.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision as modified by the BIA.   See Xue Hong Yang

16   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

17   The applicable standards of review are well established.   See

18   8 U.S.C. § 1252(b)(4); Hong Fei Gao v. Sessions, 891 F.3d 67,

19   76 (2d Cir. 2018).

20       “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination on the demeanor, candor, or responsiveness of

23   the applicant . . . , the consistency between the applicant’s
                                   2
 1   . . . written and oral statements . . . , the internal

 2   consistency    of     each   statement,       the   consistency    of   such

 3   statements with other evidence of record . . . and any

 4   inaccuracies or falsehoods in such statements, without regard

 5   to whether an inconsistency, inaccuracy, or falsehood goes to

 6   the heart of the applicant’s claim, or any other relevant

 7   factor.”     8 U.S.C. § 1158(b)(1)(B)(iii).            “We defer . . . to

 8   an IJ’s credibility determination unless, from the totality

 9   of the circumstances, it is plain that no reasonable fact-

10   finder could make such an adverse credibility ruling.”                  Xiu

11   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

12   curiam); accord Hong Fei Gao, 891 F.3d at 76.                 Substantial

13   evidence supports the adverse credibility determination given

14   inconsistencies       in     Singh’s       testimony   and   between    his

15   testimony and letters he provided to corroborate his claim

16   that he was attacked by members of a rival political party on

17   account of his work for the Akali Dal Amritsar Mann Party

18   (“Mann Party”).

19       First,      the     agency    reasonably        relied    on   Singh’s

20   inconsistent statements regarding whether Jarnail Singh was

21   his uncle.    See 8 U.S.C. § 1158(b)(i)(B)(iii).             Jarnail Singh

22   provided a letter to corroborate Singh’s activities in the

23   Mann Party and that he was targeted by the Akali Dal Badal
                                            3
 1   Party   (“Badal    Party”).        Singh        initially     testified      that

 2   Jarnail was his father’s elder brother, but when asked why

 3   the letter did not mention that family relationship, Singh

 4   testified variously that Jarnail was his father’s brother, a

 5   “distant relative,” and a “brother to all of people in the

 6   neighborhood.”          While   Singh        asserts   that   this    perceived

 7   inconsistency is irrelevant because it does not relate to his

 8   claim of persecution, an IJ “may rely on any inconsistency,”

 9   even one that is “collateral or ancillary.”                     Hong Fei Gao,

10   891 F.3d at 76 (quoting Xiu Xia Lin, 534 F.3d at 162); see

11   also Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007)

12   (where “competing inferences” can be drawn, we generally

13   defer to the fact finder).

14       Second,       the    agency        reasonably      relied    on    Singh’s

15   inconsistent   statements         as    to    Jarnail’s     position    on    the

16   village council.        See 8 U.S.C. § 1158(b)(i)(B)(iii).                Singh

17   testified that Jarnail was a member of the council, not the

18   village sarpanch or leader, but Jarnail’s letter stated that

19   he was acting in the capacity of sarpanch.                      Singh merely

20   repeated that Jarnail was not the sarpanch when asked to

21   explain this discrepancy.              See Majidi v. Gonzales, 430 F.3d

22   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

23   a plausible explanation for his inconsistent statements to
                                              4
 1   secure relief; he must demonstrate that a reasonable fact-

 2   finder would be compelled to credit his testimony.” (internal

 3   quotation marks omitted)).       Singh did not exhaust his new

 4   argument that this was a “typographical error.”                See Lin

 5   Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122–23 (2d Cir.

 6   2007) (holding that we are generally limited to review of

 7   issues raised before the agency).

 8         Third, the agency reasonably relied on inconsistencies

 9   in Singh’s statements as to the source of the letter from the

10   Mann Party.   See 8 U.S.C. § 1158(b)(i)(B)(iii).             The letter

11   was signed by Harvinder Singh.          Singh initially testified,

12   however, that Simranjit Singh Mann—the leader of the Mann

13   Party—had signed the letter; Singh later testified that a

14   person who worked for the party had signed the letter; and

15   when asked who that person was, Singh reverted to stating it

16   was Simranjit Singh Mann before finally conceding that he did

17   not   know.   Although   Singh       asserts   that   this    issue   is

18   immaterial to his claim of persecution, the agency was allowed

19   to rely on it, see Hong Fei Gao, 891 F.3d at 76, and the

20   discrepancy undermines the reliability of a letter produced

21   to corroborate the political affiliation that allegedly gave

22   rise to his claim.

23         Lastly, the agency did not err in finding that Singh
                                      5
 1   failed    to    rehabilitate   his       testimony   with      reliable

 2   corroborating     evidence.        “An     applicant’s    failure     to

 3   corroborate his or her testimony may bear on credibility,

 4   because the absence of corroboration in general makes an

 5   applicant unable to rehabilitate testimony that has already

 6   been called into question.”        Biao Yang v. Gonzales, 496 F.3d

 7   268, 273 (2d Cir. 2007) (per curiam).            The agency properly

 8   afforded limited weight to Singh’s documents because they

 9   were not contemporaneous with the alleged events (including

10   the   medical   documents   describing     his   treatment)    and,   as

11   discussed above, they were inconsistent with his testimony.

12   See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We

13   defer to the agency’s determination of the weight afforded to

14   an alien’s documentary evidence.”); see also In re H-L-H- &

15   Z-Y-Z-, 25 I.&N. Dec. 209, 215 (BIA 2010) (letters from an

16   alien’s   friends   and   family   were    insufficient   to   provide

17   substantial support for the alien’s claims because they were

18   from interested witnesses not subject to cross-examination),

19   overruled on other grounds by Hui Lin Huang v. Holder, 677

20   F.3d 130, 133–38 (2d Cir. 2012).          The agency also reasonably

21   declined to credit letters from village members and temple

22   representatives because the letters used identical language.

23   See Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524
                                        6
 1   (2d Cir. 2007) (noting that we “ha[ve] firmly embraced the

 2   commonsensical     notion   that    striking      similarities      between

 3   affidavits   are    an   indication       that     the    statements     are

 4   ‘canned’”); Surinder Singh v. BIA, 438 F.3d 145, 148 (2d Cir.

 5   2006) (per curiam) (same).

 6       Given    the   inconsistencies       and     the   lack   of   reliable

 7   corroboration,     the   adverse     credibility         determination    is

 8   supported    by     substantial         evidence.          See     8 U.S.C.

9    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                      The

10   adverse credibility determination is dispositive of asylum,

11   withholding of removal, and CAT relief because all three forms

12   of relief are based on the same discredited factual predicate.

13   See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.   All pending motions and applications are DENIED and

16   stays VACATED.

17                                      FOR THE COURT:
18                                      Catherine O’Hagan Wolfe,
19                                      Clerk of Court




                                         7